DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 9/1/2021. Claims 1-4, 6-11, 13-18, 20-22 and 24 are currently pending and have been examined.  Claims 1, 7, 8, 14, and 15 have been amended. Claims 5, 12, 19 and 23 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Robinson (U.S. Pat. No. 8108255) in view of Fang (U.S. Pub. No. 20160212075) in further view of Tiwary (U.S. Pub. No. 20170345039).
Regarding claims 1, 8, and 15 Tormasov teaches:
A computing system comprising (claim 1):
A method comprising (claim 8):
A non-transitory computer-readable medium comprising instructions which when  executed by a processor cause a computer to perform a method comprising (claim 15):
a processor configured to:
 detect user-generated supplemental content comprising […] an item which has been added to an embedded web listing […] on a website by […] user of the website via a user device accessing the website through a connection to a host server of the website (“For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger. In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.”, Paragraph 0043)
generate a blockchain storage request comprising a hash of the user-generated supplemental content and the identifier, (“Generating at least one hash associated with the media content based upon the one or more frames or segments, audio data, and/or metadata associated with the media content.”, step 304), 
a network interface configured to transmit the blockchain storage request to a blockchain node and receive a data block comprising an entry which includes the blockchain storage request (“For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger. In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.”, Paragraph 0043; “Once a hash has been generated for a given media recording or media stream, the generated hash may be stored in a distribution ledger, e.g., a blockchain-based distributed ledger. The archiving (storing) process begins in step 401 with the receipt, by a processor of a computing node, of one or more hashes associated with a media recording or media stream.”, Paragraph 0041)
wherein the processor is further configured to store the received data block in a hash linked chain of data blocks. (“Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which is communicatively linked to a distributed ledger 107 maintained by a network comprising a second data center 106, a physical or virtual server 108, and a client 109. Some or all of these other entities may be operated or controlled by the maintainer of the distributed ledger. In other aspects, one or more connected entities (e.g., clients) may be controlled or operated by the public.”, Paragraph 0038).
While Tormasov teaches the recording of hashes in a blockchain ledger, the reference does not explicitly disclose:
detect user-generated supplemental content comprising a user review of an item which has been added to an embedded web listing of the item on a website by an active user of the website
and generate an identifier which uniquely identifies a combination of the user-generated supplemental content and the embedded web listing,
determine to release a digital token comprising equity in the website to a wallet account of the user device based on a content type of the user-generated supplemental content; and
and a transfer of the digital token comprising the equity in the website to the wallet account of the user device; and 
However Robinson teaches:
detect user-generated supplemental content comprising a user review of an item which has been added to an embedded web listing of the item on a website by an active user of the website (As shown in Figure 4A-2 the user Peter wrote a review that is shown with the product listing on the website)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hash identifier of Tormasov to include detect user-generated supplemental content comprising a user review of an item which has been added to an embedded web listing of the item on a website by an active user of the website, as taught in Robinson, in order to encourage users to review items they have used or purchased and further increasing the propensity of another user buying the item through the additional information from a review.
While Tormasov teaches the recording of hashes in a blockchain ledger and Robinson teaches the addition of review information to an item on a website, the combination of references does not explicitly disclose:
and generate an identifier which uniquely identifies a combination of the user-generated supplemental content and the embedded web listing,
determine to release a digital token comprising equity in the website to a wallet account of the user device based on a content type of the user-generated supplemental content; and
and a transfer of the digital token comprising the equity in the website to the wallet account of the user device; and 
However Fang teaches:
and generate an identifier which uniquely identifies a combination of the user-generated supplemental content and the embedded web listing, (“The system may include an identifier processing device configured to determine a device identifier (ID) of a computing device publishing the at least one social media website. The device identifier may uniquely identify the computing device in a network. The identifier processing device may also be configured to extract data from the determined device identifier of the computing device. The system may also include a tagging device configured to associate the extracted data with a user-generated data. The system may also include a data publishing device configured to publish the extracted data along with the user-generated data on the at least one social media website on the computing device.”, Paragraph 0013 and see association in Paragraph 0051-53)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hash identifier of Tormasov in view of Robinson to include and generate an identifier which uniquely identifies a combination of the supplemental content and the embedded web listing, as taught in Fang, in order to identify and track the user that is posting the user generated content. 
While Tormasov teaches the recording of hashes in a blockchain ledger and Robinson teaches the addition of review information to an item on a website, and Fang teaches the tracking of user generated content, however the combination of references does not explicitly disclose:
determine to release a digital token comprising equity in the website to a wallet account of the user device based on a content type of the user-generated supplemental content; and
and a transfer of the digital token comprising the equity in the website to the wallet account of the user device; and 
However Tiwary teaches:
determine to release a digital token comprising equity in the website to a wallet account of the user device based on a content type of the user-generated supplemental content; andand a transfer of the digital token comprising the equity in the website to the wallet account of the user device; and (“As embodied herein, the social payment module 204 can include at least a review validation engine 220, a cashback evaluation engine 222, a reimbursement engine 224, a processor 226, and a review-specific link generator 228. The social payment module 204 can track user purchases on an e-commerce platform (e.g., website, mobile application, in-store purchase at an e-commerce vendor location), 111onitor the social 111edia activity of reviews created by the user of products/services purchased on the e-commerce platform, and accordingly calculate how much of a discount to disburse to the user based on the social media activity generated by his/her review. Although the disclosure refers to the various co111ponents of the social payment module 204 (e.g., the review validation engine 220, cashback evaluation engine 222, reimburse111ent engine 224, and review-specific link generator 228) performing different actions, it is to be understood that the processor 2226 directs and/or performs such actions in conjunction with these various components.”, Paragraph 0032 and see wallet in 0037).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hash identifier of Tormasov in view of Robinson in further view of Fang to include determine to release a digital token comprising equity in the website to a wallet account of the user device based on a content type of the user-generated supplemental content; andand a transfer of the digital token comprising the equity in the website to the wallet account of the user device; and, as taught in Tiwary, in order to incentivize a user to provide feedback on an experience to increase the propensity of another user making a purchase. 
Regarding claims 2, 9, and 16, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. Tormasov further discloses:
wherein the processor is configured to detect one or more of images, text, and video media which are included in the user generated supplemental content added to (“For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger. In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.”, Paragraph 0043).
Regarding claims 3, 10, and 17, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. Tormasov further discloses:
wherein the received data block further comprises a hash value generated based on content stored within a previous data block on the hash-linked chain of data blocks. (“Generating, by the processor, a data block that contains at least one of the received hashes, by hashing a hash corresponding to a previous data block of a distributed ledger together with a hash corresponding to the contents of the data block being generated and a timestamp.”, step 402).
Regarding claims 4, 11, and 18, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. Tormasov further discloses:
wherein the network interface is further configured to transmit the user-generated supplemental content to one or more endorser nodes for consensus-based endorsement (authentication) among the one or more endorser nodes. (“the digital distribution ledger may be a private digital distribution ledger where only specific computing nodes are allowed to participate in the network, execute the consensus protocol and maintain the shared ledger.”, Paragraph 0037; also see authentication process in Paragraph 0043).
Regarding claims 6, 13, and 20, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. Tormasov further discloses:
wherein the data block is stored in the hash-linked chain of data blocks which are recorded on an immutable blockchain ledger (“for authenticating media content according to an exemplary aspect, with a focus on the immutable records storage, e.g., a blockchain-based storage, of a hash according to this aspect.”, Paragraph 0041).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Robinson (U.S. Pat. No. 8108255) in view of Fang (U.S. Pub. No. 20160212075) in view of Tiwary (U.S. Pub. No. 20170345039) in further view of Lingham (U.S. Pub. No. 20160267474).
Regarding claims 7 and 14, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. While the combination teaches the publishing of user generated supplemental content and hash values, the combination does not expressly disclose:
wherein the processor is further configured to update a user interface of a wallet application displayed on the user device to visualize a value added to the wallet account of the active user based on the storing of the received data block.
However Lingham teaches:
wherein the processor is further configured to update a user interface of a wallet application displayed on the user device to visualize a value added to the wallet account of the active user based on the storing of the received data block. (“On the server 48, stored in records 50, are user accounts A 64 and user account B 66. In order to record value on a blockchain 62, a token 68 or some other digital contract would be used.”, Paragraph 0040 and Figure 1; Data is mined from the public ledger, decoded, and presented to users with a unified interface which allows users to view balances at any time of all digital wallets in their possession.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above to include wherein the processor is further configured to update a user interface of a wallet application displayed on the user device to visualize a value added to the wallet account of the active user based on the storing of the received data block, as taught in Lingham, in order to track and manage the exchange of digital assets providing the user real time information on their assets. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Robinson (U.S. Pat. No. 8108255) in view of Fang (U.S. Pub. No. 20160212075) in view of Tiwary (U.S. Pub. No. 20170345039) in further view of Hain (U.S. Pub. No. 20190244241).
Regarding claim 21, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. While the combination teaches 
further comprising identifying page requests associated with the user-generated supplemental content, and storing a value of the user generated supplement content based on the identified page requests within another data block on the hash-linked chain of data blocks.
However Hain teaches:
further comprising identifying page requests associated with the user-generated supplemental content, and storing a value of the user generated supplement content based on the identified page requests within another data block on the hash-linked chain of data blocks (“current market value of a stake in a channel is calculated by the system. In at least some exemplary embodiments of the present invention, the system calculates the value of a stake in the channel by taking into account one or more data points, selected from the group comprising, but not limited to, verified views (Po V) of the content, the revenue stream of the channel, the recommendation engine and other key parameters.”, Paragraph 0022, 0035, 0041, 0043 and Figure 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Robinson in view of Fang in further view of Tiwary to include further comprising identifying page requests associated with the user-generated supplemental content, and storing a value of the user generated supplement content based on the identified page . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Robinson (U.S. Pat. No. 8108255) in view of Fang (U.S. Pub. No. 20160212075) in view of Tiwary (U.S. Pub. No. 20170345039) in further view of Gasking (U.S. Pub. No. 20190052722).
Regarding claim 22, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above. While the combination teaches the publishing of user generated supplemental content and hash values, the combination does not expressly disclose:
further comprising identifying a change in reputation of a user that posted the user-generated supplemental content, and storing a value of the user-generated supplement content based on the identified change in reputation of the user within another data block on the hash-linked chain of data blocks
However Gasking teaches:
further comprising identifying a change in reputation of a user that posted the user-generated supplemental content, and storing a value (value in Paragraph 0018) of the user-generated supplement content based on the identified change in reputation of the user within another data block on the hash-linked chain of data blocks (“reputational record may include a blockchain that accumulates reputationally relevant information for its corresponding entity” Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tormasov (U.S. Pub. No. 20190158274) in view of Robinson (U.S. Pat. No. 8108255) in view of Fang (U.S. Pub. No. 20160212075) in view of Tiwary (U.S. Pub. No. 20170345039) in further view of August (U.S. Pub. No, 20190188700). 
Regarding claim 24, Tormasov in view of Robinson in view of Fang in further view of Tiwary teaches the limitations set forth above.
While the combination teaches the publishing of user generated supplemental content and hash values and the identifier associate with user generated content transmitted with a token, the combination does not expressly disclose:
wherein the blockchain storage request comprises a blockchain transaction which combines the hash of the user-generated supplemental content and the identifier with the transfer of the digital token.
However August teaches:
wherein the blockchain storage request comprises a blockchain transaction which combines the hash of the user-generated supplemental content and the identifier with the transfer of the digital token. (shown in the XML formatted data in Paragraph 0231). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ledger of Tormasov in view of Robinson in view of Fang in further view of Tiwary to include wherein the blockchain storage request comprises a blockchain transaction which combines the hash of the user-generated supplemental content and the identifier with the transfer of the digital token, as taught in August, in order to protect the transaction of data. 
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to 35 USC 103, the Examiner has updated the rejection and now relies on the teachings of Robinson and Tiwary to teach the claims as amended. The remarks are determined to be moot in view of the updated rejection. 
Related Prior Art
Anand (US 20140283033) teaches the tokenizing of user generated content that is then inserted into a stream of content. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        11/12/2021